DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 09/17/2019, 06/08/2020, 07/09/2020, 08/17/2020 and 04/12/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1, 2, 5, 7, 8, 11-22 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Kawabuchi et al. (US 2012/0086368) in view of Song et al. (KR20170116816).
Regarding claim 1, Kawabuchi teaches an apparatus (see figures 1 and 5) to adjust charge termination voltage, comprising: a controller (fig. 1: 30) to: adjust a charge termination voltage of a charger of a rechargeable energy storage device (fig. 1: 23) based on a comparison of a first threshold level with the voltage of the rechargeable energy storage device (23) during peak load, wherein the charge termination voltage is a voltage at which the rechargeable energy storage device (23) has capacity to support peak load of a system, (see par. [0018], [0045], [0048] and [0051]; a battery ECU to raise an upper-limit voltage in response to capacity degradation of a lithium-ion battery which is configured to supply power to a load, wherein the battery includes a voltage sensor and an output signal from the voltage sensor is input to the battery ECU, and wherein in accordance with the output signal from the sensor and processing determined in advance from the degree of degradation, the battery ECU calculates remaining capacity (state of charge (SOC)) of the battery and performs degradation determination processing related to the life of the battery, wherein the battery ECU determines whether degradation occurs depending on whether the degree of degradation exceeds a predetermined value, and if the degree of degradation exceeds the predetermined value, the battery ECU sends an output command to a motor ECU to raise the upper-limit voltage of the battery, that is the battery ECU raises the upper-limit voltage to increase the usable range of charging voltage). 

Song teaches in the calculation of the state of charge (SOC) of a battery, conventional methods for determining state of charge (SOC), such as voltage measurement, current measurement, internal resistance calculation, temperature measurement, etc. may be used, wherein when the measured state of charge (SOC) of the battery exceeds the reference state of charge (SOC) (e.g., 90 %), an end-of-charge voltage may be reset as a second end-of-charge voltage, wherein the second end-of-charge voltage may be lower than the first end-of-charge voltage, (see par. [0071]).
It would have been obvious to one of an ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Song in to the apparatus of Kawabuchi in order to maintaining longevity of battery.
Regarding claim 2, further Song discloses the apparatus, the controller to adjust the charge termination voltage based on a temperature of the rechargeable energy storage device, (see par. [0071]).
Regarding claim 5, furthermore Kawabuchi discloses the apparatus, the controller to adjust the first threshold or the second threshold, or both the first threshold and the second threshold, based on one or more temperatures of the rechargeable energy storage device, (see par. [0045] and [0047]).
Regarding claim 7, furthermore Kawabuchi discloses the apparatus, the controller to adjust the first threshold or the second threshold, or both the first threshold 
Regarding claim 8, furthermore Kawabuchi discloses the apparatus, the controller to adjust the first threshold or the second threshold, or both the first threshold and the second threshold, based on one or more historical temperatures of the rechargeable energy storage device, or based on one or more predicted future temperatures of the rechargeable energy storage device, or based on both historical and predicted future temperatures of the rechargeable energy storage device, (see figure 1 and par. [0045] and [0047]).
Regarding claim 11, furthermore Kawabuchi discloses the apparatus, the controller (30) to: increase the charge termination voltage based on the comparison of the first threshold level with the voltage of the rechargeable energy storage device (23) during peak load; and decrease the charge termination voltage based on the comparison of the second threshold level with the end voltage of the rechargeable energy storage device (23) after peak load, (see par. [0018], the battery ECU configured to raise an upper-limit voltage in response to capacity degradation of a lithium-ion battery; Kawabuchi; and par. [0071], in the calculation of the state of charge (SOC) of the battery, conventional methods for determining state of charge (SOC), such as voltage measurement, current measurement, internal resistance calculation, temperature measurement, etc. may be used, wherein when the measured state of charge (SOC) of the battery exceeds the reference state of charge (SOC) (e.g., 90 %), the end-of-charge voltage may be reset as a second end-of-charge voltage, wherein the second end-of-charge voltage may be lower than the first end-of-charge voltage; Song).
Regarding claim 12, further Song discloses the apparatus, wherein the second threshold level is higher than the first threshold level, (see par. [0071]).
Regarding claim 13, furthermore Kawabuchi discloses the apparatus, the controller (30) to adjust a charge current of the rechargeable energy storage device (23) or a discharge current of the rechargeable energy storage device, or both the charge current of the rechargeable energy storage device and the discharge current of the rechargeable energy storage device, to manage temperature of the rechargeable energy storage device (23), (see figure 1 and par. [0028-0029], the battery cells output cell-related information, such as the voltage, temperature, charge capacity, and current amount of each battery cell, to the AFE IC and the AFE IC transfers cell-related information, which is provided by the battery cell, to the controller and controls the tum-on/off of the charging device and discharging device according to the control of the controller).
Regarding claim 14, furthermore Kawabuchi discloses the apparatus, comprising: the charger, the charger to charge the rechargeable energy storage device (23) to the charge termination voltage, wherein the charge termination voltage is a voltage at which the rechargeable energy storage device (23) has capacity to support peak load of a system, (see figure 1 and par. [0018], the battery ECU configured to raise an upper-limit voltage in response to capacity degradation of a lithium-ion battery which is configured to supply power to a load and receive power from the load).
Regarding claim 15, Kawabuchi teaches a method to adjust charge termination voltage, comprising: adjusting a charge termination voltage of a charger of a rechargeable energy storage device (fig. 1: 23) based on a comparison of a first 
However, Kawabuchi does not explicitly teach adjusting the charge termination voltage based on a comparison of a second threshold level with an end voltage of the rechargeable energy storage device after peak load.
Song teaches in the calculation of the state of charge (SOC) of a battery, conventional methods for determining state of charge (SOC), such as voltage measurement, current measurement, internal resistance calculation, temperature measurement, etc. may be used, wherein when the measured state of charge (SOC) of 
It would have been obvious to one of an ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Song in to the method of Kawabuchi in order to maintaining longevity of battery.
Regarding claim 16, further Song discloses the method, comprising: adjusting the charge termination voltage based on a temperature of the rechargeable energy storage device and/or based on an impedance of the rechargeable energy storage device, (see par. [0071]).
Regarding claim 17, furthermore Kawabuchi discloses the method, comprising: adjusting the first threshold or the second threshold, or both the first threshold and the second threshold, based on one or more temperatures of the rechargeable energy storage device and/or based on one or more impedances of the rechargeable energy storage device, (see figure 1 and par. [0045] and [0047]).
Regarding claim 18, the combination of Kawabuchi and Song teach the method, comprising: increasing the charge termination voltage based on the comparison of the first threshold level with the voltage of the rechargeable energy storage device during peak load; and decreasing the charge termination voltage based on the comparison of the second threshold level with the end voltage of the rechargeable energy storage device after peak load, (see par. [0018], the battery ECU configured to raise an upper-limit voltage in response to capacity degradation of a lithium-ion battery; Kawabuchi; and par. [0071], in the calculation of the state of charge (SOC) of the battery, 
Regarding claim 19, Kawabuchi teaches one or more tangible, non-transitory machine readable media comprising a plurality of instructions that, in response to being executed on at least one processor (see par. [0045], a battery controller (hereinafter referred to as a battery ECU) 30 constituted by an electronic circuit including a CPU is provided), cause the at least one processor to: adjust a charge termination voltage of a charger of a rechargeable energy storage device (fig. 1: 23) based on a comparison of a first threshold level with the voltage of the rechargeable energy storage device (23) during peak load, wherein the charge termination voltage is a voltage at which the rechargeable energy storage device (23) has capacity to support peak load of a system, (see figures 1 and 5; and par. [0018], [0045], [0048] and [0051]; a battery ECU to raise an upper-limit voltage in response to capacity degradation of a lithium-ion battery which is configured to supply power to a load, wherein the battery includes a voltage sensor and an output signal from the voltage sensor is input to the battery ECU, and wherein in accordance with the output signal from the sensor and processing determined in advance from the degree of degradation, the battery ECU calculates remaining capacity (state of charge (SOC)) of the battery and performs degradation determination processing related to the life of the battery, wherein the battery ECU determines 
However, Kawabuchi does not explicitly teach adjust the charge termination voltage based on a comparison of a second threshold level with an end voltage of the rechargeable energy storage device after peak load.
Song teaches in the calculation of the state of charge (SOC) of a battery, conventional methods for determining state of charge (SOC), such as voltage measurement, current measurement, internal resistance calculation, temperature measurement, etc. may be used, wherein when the measured state of charge (SOC) of the battery exceeds the reference state of charge (SOC) (e.g., 90 %), an end-of-charge voltage may be reset as a second end-of-charge voltage, wherein the second end-of-charge voltage may be lower than the first end-of-charge voltage, (see par. [0071]).
It would have been obvious to one of an ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Song in to the one or more tangible, non-transitory machine readable media of Kawabuchi in order to maintaining longevity of battery.
Regarding claim 20, further Song discloses the one or more tangible, non-transitory machine readable media, comprising a plurality of instructions that, in response to being executed on at least one processor, cause the at least one processor to: adjust the charge termination voltage based on a temperature of the rechargeable 
Regarding claim 21, furthermore Kawabuchi discloses the one or more tangible, non-transitory machine readable media, comprising a plurality of instructions that, in response to being executed on at least one processor (see par. [0045], a battery controller (hereinafter referred to as a battery ECU) 30 constituted by an electronic circuit including a CPU is provided), cause the at least one processor to: adjust the first threshold or the second threshold, or both the first threshold and the second threshold, based on one or more temperatures of the rechargeable energy storage device and/or based on one or more impedances of the rechargeable energy storage device (23), (see figure 1 and par. [0045] and [0047]).
Regarding claim 22, furthermore Kawabuchi discloses the one or more tangible, non-transitory machine readable media, comprising a plurality of instructions that, in response to being executed on at least one processor (see par. [0045], a battery controller (hereinafter referred to as a battery ECU) 30 constituted by an electronic circuit including a CPU is provided), cause the at least one processor to: adjust the first threshold or the second threshold, or both the first threshold and the second threshold, based on one or more historical temperatures of the rechargeable energy storage device (23), and/or based on one or more predicted future temperatures of the rechargeable energy storage device, and/or based on both historical and predicted future temperatures of the rechargeable energy storage device, (see figure 1 and par. [0045] and [0047]).
Regarding claim 24, the combination of Kawabuchi and Song teach the one or more tangible, non-transitory machine readable media, comprising a plurality of instructions that, in response to being executed on at least one processor, cause the at least one processor to: increase the charge termination voltage based on the comparison of the first threshold level with the voltage of the rechargeable energy storage device during peak load; and decrease the charge termination voltage based on the comparison of the second threshold level with the end voltage of the rechargeable energy storage device after peak load, (see par. [0018], the battery ECU configured to raise an upper-limit voltage in response to capacity degradation of a lithium-ion battery; Kawabuchi; and par. [0071], in the calculation of the state of charge (SOC) of the battery, conventional methods for determining state of charge (SOC), such as voltage measurement, current measurement, internal resistance calculation, temperature measurement, etc. may be used, wherein when the measured state of charge (SOC) of the battery exceeds the reference state of charge (SOC) (e.g., 90 %), the end-of-charge voltage may be reset as a second end-of-charge voltage, wherein the second end-of-charge voltage may be lower than the first end-of-charge voltage; Song).
Regarding claim 25, furthermore Kawabuchi discloses the one or more tangible, non-transitory machine readable media, comprising a plurality of instructions that, in response to being executed on at least one processor (see par. [0045], a battery controller (hereinafter referred to as a battery ECU) 30 constituted by an electronic circuit including a CPU is provided), cause the at least one processor to: adjust a charge current of the rechargeable energy storage device (23) or a discharge current of the rechargeable energy storage device, or both the charge current of the rechargeable .
5.	Claims 3, 4, 6, 9, 10 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Kawabuchi et al. (US 2012/0086368) in view of Song et al. (KR20170116816) and further in view of Dai et al. (US 2013/0049702).
Regarding claim 3, the combination of Kawabuchi and Song teach the apparatus, but Kawabuchi and Song do not explicitly teach the controller to adjust the charge termination voltage based on an impedance of the rechargeable energy storage device.
Dai teaches during operation, the battery's capacity may diminish over time from an increase in internal impedance, electrode and/or electrolyte degradation etc., (see par. [0005]).
It would have been obvious to one of an ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Dai in to the apparatus of Kawabuchi and Song in order to provide a system that manages use of a battery corresponding to a high-voltage lithium-polymer battery.
Regarding claim 4, further Dai discloses the apparatus, wherein the impedance includes an ohmic portion and a polarization portion, (see par. [0005]).
Regarding claim 6, the combination of Kawabuchi and Song teach the apparatus, the controller (30) to adjust the first threshold or the second threshold, or both the first threshold and the second threshold, but Kawabuchi and Song do not explicitly teach adjust the threshold based on one or more impedances of the rechargeable energy storage device.
Dai teaches during operation, the battery's capacity may diminish over time from an increase in internal impedance, electrode and/or electrolyte degradation etc., (see par. [0005]).
It would have been obvious to one of an ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Dai in to the apparatus of Kawabuchi and Song in order to provide a system that manages use of a battery corresponding to a high-voltage lithium-polymer battery.
Regarding claim 9, the combination of Kawabuchi and Song teach the apparatus, the controller (30) to adjust the first threshold or the second threshold, or both the first threshold and the second threshold, but Kawabuchi and Song do not explicitly teach adjust the threshold based on one or more historical impedances of the rechargeable energy storage device.
Dai teaches during operation, the battery's capacity may diminish over time from an increase in internal impedance, electrode and/or electrolyte degradation etc., (see par. [0005]).
It would have been obvious to one of an ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Dai in to the 
Regarding claim 10, the combination of Kawabuchi and Song teach the apparatus, the controller (30) to adjust the first threshold or the second threshold, or both the first threshold and the second threshold, but Kawabuchi and Song do not explicitly teach adjust the threshold based on one or more historical impedances of the rechargeable energy storage device, or based on one or more predicted future impedances of the rechargeable energy storage device, or based on both historical and predicted future impedances of the rechargeable energy storage device.
Dai teaches during operation, the battery's capacity may diminish over time from an increase in internal impedance, electrode and/or electrolyte degradation etc., (see par. [0005]).
It would have been obvious to one of an ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Dai in to the apparatus of Kawabuchi and Song in order to provide a system that manages use of a battery corresponding to a high-voltage lithium-polymer battery.
Regarding claim 23, the combination of Kawabuchi and Song teach the one or more tangible, non-transitory machine readable media, comprising a plurality of instructions that, in response to being executed on at least one processor (see par. [0045], a battery controller (hereinafter referred to as a battery ECU) 30 constituted by an electronic circuit including a CPU is provided; Kawabuchi), cause the at least one processor to: adjust the first threshold or the second threshold, or both the first threshold and the second threshold, but Kawabuchi and Song do not explicitly teach 
Dai teaches during operation, the battery's capacity may diminish over time from an increase in internal impedance, electrode and/or electrolyte degradation etc., (see par. [0005]).
It would have been obvious to one of an ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Dai in to the one or more tangible, non-transitory machine readable media of Kawabuchi and Song in order to provide a system that manages use of a battery corresponding to a high-voltage lithium-polymer battery.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUAN LY whose telephone number is (571)272-9885.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/XUAN LY/Examiner, Art Unit 2836                                                                                                                                                                                                        
/TOAN T VU/Primary Examiner, Art Unit 2836